EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Miiller on 17 August 2021.

Please replace the previous versions of the claims with the following:
1.	(currently amended)  A system comprising:
non-transitory memory; and
one or more hardware processors configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
set a specified wait duration for a timer action element of a design-time [[flow]] workflow plan representing a workflow to be executed, the specified wait duration being set relative to a date and time value of a specified data point of a table associated with the design-time [[flow]] workflow plan, wherein an operation associated with the timer action element executes at run-time upon activation of a trigger element and at or after the date and time value of the specified data point to pause the workflow for the specified wait duration prior to execution of an operation associated with an action element that is set to execute subsequent to the timer action element in the design-time [[flow]] workflow plan;
set a specified recurring timeframe for the timer action element of the design-time [[flow]] workflow plan, wherein the operation associated with the timer action element to pause the [[flow]] workflow for the specified wait duration executes at run-time during the specified recurring timeframe when, upon the activation of the trigger element, a current date and time value is within the specified recurring timeframe, wherein the specified recurring timeframe comprises a recurring time window having a recurring start time and a recurring end time different from the recurring start time, and wherein execution of the operation [[of]] associated with the timer action element is 
display a natural language annotation associated with the timer action element of the design-time [[flow]] workflow plan, wherein the natural language annotation presents the specified wait duration and the specified recurring timeframe for the timer action element in a human-readable format in the design-time [[flow]] workflow plan; and
activate the design-time [[flow]] workflow plan to execute the workflow.

2.	(currently amended)  The system according to claim 1, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to set from among a plurality of data points of the table associated with the design-time [[flow]] workflow plan, the specified data point in response to a user operation.

3.	(currently amended)  The system according to claim 1, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
set the trigger element of the design-time [[flow]] workflow plan so that the trigger element activates in response to one or more predetermined computing conditions being satisfied.

4.	(currently amended)  The system according to claim 3, wherein the one or more predetermined computing conditions of the trigger element of the design-time [[flow]] workflow plan include one of a create, read, update, or delete operation for a record matching a filter condition on the table associated with the design-time [[flow]] workflow plan, expiration of a timer, and arrival of an inbound Representational State Transfer Application Programming Interface (REST API) call.

5.	(currently amended)  The system according to claim 4, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
workflow plan into a run-time [[flow]] workflow plan in response to the trigger element being activated;
determine whether the current date and time value falls within the specified recurring timeframe; and
in response to determining that the current date and time value falls within the specified recurring timeframe, execute within the run-time [[flow]] workflow plan the operation associated with the timer action element to pause the [[flow]] workflow for the specified wait duration relative to the date and time value for the specified data point of the record that is on the table and that is associated with the activation of the trigger element.

6.	(currently amended)  The system according to claim 5, wherein: 
the design-time [[flow]] workflow plan is a design-time sub-workflow plan, 
the specified data point of the table is set as an input for the design-time sub-workflow plan, and 
the design-time sub-workflow plan is converted to a run-time sub-workflow plan in response to arrival of the inbound REST API call.

7.	(canceled)

8.	(canceled)

9.	(currently amended)  The system according to claim 5, wherein the one or more hardware processors are configured to read instructions from the non-transitory memory to cause the one or more hardware processors to:
determine within the run-time [[flow]] workflow plan whether the current date and time value is outside the specified recurring timeframe; and
in response to determining that the current date and time value is outside the specified recurring timeframe, temporarily halt within the run-time [[flow]] workflow plan the execution of the operation workflow for the specified wait duration resumes when it is determined that the current date and time value is within the specified recurring timeframe.

10.	(currently amended)  The system according to claim 5, wherein the date and time value for the specified data point of the record in the table is generated based on execution within the run-time [[flow]] workflow plan of an operation associated with an action element that is set in the design-time [[flow]] workflow plan to execute prior to execution of the timer action element.

11.	(currently amended)  A method comprising:
setting a specified wait duration for a timer action element of a design-time [[flow]] workflow plan representing a workflow to be executed, the specified wait duration being set relative to a date and time value of a specified data point of a table associated with the design-time [[flow]] workflow plan, wherein an operation associated with the timer action element executes at run-time upon activation of a trigger element and at or after the date and time value of the specified data point to pause the workflow for the specified wait duration prior to execution of an operation associated with an action element that is set to execute subsequent to the timer action element in the design-time [[flow]] workflow plan;
setting a specified recurring timeframe for the timer action element of the design-time [[flow]] workflow plan, wherein the operation associated with the timer action element to pause the [[flow]] workflow for the specified wait duration executes at run-time during the specified recurring timeframe when, upon the activation of the trigger element, a current date and time value is within the specified recurring timeframe, wherein the specified recurring timeframe comprises a recurring time window having a recurring start time and a recurring end time different from the recurring start time, and wherein execution of the operation [[of]] associated with the timer action element is temporarily halted when the current date and time value is outside the specified recurring timeframe;
displaying a natural language annotation associated with the timer action element of the design-time [[flow]] workflow plan, wherein the natural language annotation presents the specified wait duration workflow plan; and
activating the design-time [[flow]] workflow plan to execute the workflow.

12.	(currently amended)  The method according to claim 11, comprising setting from among a plurality of data points of the table associated with the design-time [[flow]] workflow plan, the specified data point in response to a user operation.

13.	(currently amended)  The method according to claim 11, comprising setting the trigger element of the design-time [[flow]] workflow plan so that the trigger element activates in response to one or more predetermined computing conditions being satisfied.

14.	(currently amended)  The method according to claim 13, wherein the one or more predetermined computing conditions of the trigger element of the design-time [[flow]] workflow plan include one of a create, read, update, or delete operation for a record matching a filter condition on the table associated with the design-time [[flow]] workflow plan, expiration of a timer, and arrival of an inbound Representational State Transfer Application Programming Interface (REST API) call.

15.	(currently amended)  The method according to claim 14, comprising:
converting the activated design-time [[flow]] workflow plan into a run-time [[flow]] workflow plan in response to the trigger element being activated;
determining whether the current date and time value falls within the specified recurring timeframe; and
in response to determining that the current date and time value falls within the specified recurring timeframe, executing within the run-time [[flow]] workflow plan the operation associated with the timer action element to pause the [[flow]] workflow for the specified wait duration relative to the date and time value for the specified data point of the record that is on the table and that is associated with the activation of the trigger element.

16.	(currently amended)  The method according to claim 15, wherein: 
the design-time [[flow]] workflow plan is a design-time sub-workflow plan, 
the specified data point of the table is set as an input for the design-time sub-workflow plan, and 
the design-time sub-workflow plan is converted to a run-time sub-workflow plan in response to arrival of the inbound REST API call.

17.	(currently amended)  The method according to claim 15, wherein the run-time [[flow]] workflow plan is executed so that the operation to pause the [[flow]] workflow for the specified wait duration executes after arrival of a date and time corresponding to the date and time value for the specified data point of the record associated with the activation of the trigger element, and during the specified recurring timeframe.

18.	(canceled)

19.	(currently amended)  A non-transitory computer-readable recording medium having stored thereon a program, the program comprising instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to:
set a specified wait duration for a timer action element of a design-time [[flow]] workflow plan representing a workflow to be executed, the specified wait duration being set relative to a date and time value of a specified data point of a table associated with the design-time [[flow]] workflow plan, wherein an operation associated with the timer action element executes at run-time upon activation of a trigger element and at or after the date and time value of the specified data point to pause the workflow for the specified wait duration prior to execution of an operation associated with an action element that is set to execute subsequent to the timer action element in the design-time [[flow]] workflow plan;
set a specified recurring timeframe for the timer action element of the design-time [[flow]] workflow plan, wherein the operation associated with the timer action element to pause the [[flow]] workflow for the associated with the timer action element is temporarily halted when the current date and time value is outside the specified recurring timeframe;
display a natural language annotation associated with the timer action element of the design-time [[flow]] workflow plan, wherein the natural language annotation presents the specified wait duration and the specified recurring timeframe for the timer action element in a human-readable format in the design-time [[flow]] workflow plan; and
activate the design-time [[flow]] workflow plan to execute the workflow.

20.	(currently amended)  The non-transitory computer-readable recording medium according to claim 19, comprising instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to:
set the trigger element of the design-time [[flow]] workflow plan so that the trigger element activates in response to one or more predetermined computing conditions being satisfied, 
wherein the one or more predetermined computing conditions of the trigger element of the design-time [[flow]] workflow plan include one of a create, read, update, or delete operation for a record matching a filter condition on the table associated with the design-time [[flow]] workflow plan, expiration of a timer, and arrival of an inbound Representational State Transfer Application Programming Interface (REST API) call.

21.	(previously presented)  The system according to claim 2, wherein the user operation comprises movement of the specified data point from a first component of a graphical user interface (GUI) to a second component of the GUI.

workflow plan to execute the workflow comprises compiling the design-time [[flow]] workflow plan by calling a [[flow]] workflow plan builder Application Programming Interface (API).

23.	(currently amended)	  The system according to claim 1, wherein execution of the operation [[of]] associated with the timer action element is configured to resume when the current date and time is again within the specified recurring timeframe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
“Oracle @ Fusion Middleware” 11g Release 1(11.1.1.6.1 February 2012 discloses Oracle PM suite that enables a user to add a delay to a process flow having an intermediate timer catch event that triggers based on a time condition, and further setting a process deadline acting as a timeframe during which the timer catch event may trigger to cause the delay. 
Haligowski et al. Pub. No.: US 2017/0364843 A1 discloses displaying a GUI showing a visualization of a timeline including delays while no steps are being executed.
However, none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, comprising setting a wait duration for a timer element of a workflow plan so that the timer element executes on or after a specified time to pause a workflow for the wait duration, specifying a recurring timeframe during which the timer element executes if a trigger element activates within the timeframe, displaying an annotation in a natural language of the timer element of the workflow plan presenting the wait duration and recurring timeframe, and activating the plan to execute the workflow. Since none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/             Examiner, Art Unit 2195